[Cite as O.G. v. Middleburg Hts., 2017-Ohio-7604.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105056




                                          O.G., ET AL.
                                                           PLAINTIFFS-APPELLANTS

                                                     vs.

            CITY OF MIDDLEBURG HEIGHTS, ET AL.
                                                           DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-16-858901

        BEFORE: Laster Mays, J., E.A. Gallagher, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED: September 14, 2017
                               -i-
ATTORNEY FOR APPELLANTS

Daniel J. Ryan
Ryan L.L.P., Inc.
55 Public Square, 21st Floor
Cleveland, Ohio 44113


ATTORNEY FOR APPELLEES

Robert P. Lynch
Kathleen M. Guarente & Associates
Park Center Plaza II, Suite 450
6150 Oak Tree Boulevard
Independence, Ohio 44131
ANITA LASTER MAYS, J.:

        {¶1}   Plaintiffs-appellants, M.G. (“Father”) and A.G. (“Mother”), appeal the trial

court’s grant of summary judgment in favor of appellee city of Middleburg Heights

(“city”), finding that the city is immune from liability for an injury sustained by their

minor child, O.G., at the city’s recreation center (“Center”). We affirm.

I.      Background

        {¶2}   On February 17, 2014, O.G. and his parents attended the basketball game

of O.G.’s older sibling at the Center. O.G. and his parents were waiting for the sibling to

join them after the game. O.G. was standing by a large cylindrical bar that was part of

the machine that operated the roll-up gym divider curtain. The curtain is used to separate

the gymnasium into two basketball courts, allowing multiple games to be played at one

time. One of the city’s employees activated the machine to roll up the curtain after the

game.

        {¶3} O.G. reached out and touched the machine. O.G.’s hand and arm were

drawn into the machine, and O.G. was slowly lifted from the floor while Father attempted

to help by holding O.G.’s feet. The employee operating the machine was notified, and

the machine was deactivated, lowering O.G. to the ground. O.G. suffered a transverse

incomplete fracture through the mid-shaft of the humerus bone with mild angulation of

the distal fragment of the left arm, resulting in a degree of permanent residual damage to

the arm. Appellants state there were no warning signs in the area or sounds indicating
the machine’s operation. O.G. stated he did not know why he reached out and touched

the machine as it began moving.

       {¶4} Appellants filed suit on February 12, 2016, alleging negligence and loss of

consortium. After discovery, the city moved for summary judgment on August 26, 2016,

asserting political subdivision immunity under R.C. Chapter 2744. Appellants responded

that the city is liable under an exception to immunity pursuant to R.C. 2744.02(B). The

trial court granted the motion on October 15, 2016, and appellants filed the instant appeal.

II.    Analysis

       {¶5} The single assignment of error posed on appeal challenges the propriety of

the trial court’s grant of summary judgment. We review a trial court’s entry of summary

judgment de novo, using the same standard as the trial court. Grafton v. Ohio Edison

Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996).

       {¶6}    Summary judgment may only be granted when the following are

established: (1) there is no genuine issue as to any material fact; (2) the moving party is

entitled to judgment as a matter of law; and (3) that reasonable minds can come to but one

conclusion, and the conclusion is adverse to the party against whom the motion for

summary judgment is made, who is entitled to have the evidence construed most strongly

in its favor. Hairless v. Willis Day Warehousing Co., 54 Ohio St. 2d 64, 67, 375 N.E.2d
46 (1978); Civ.R. 56(C).

       {¶7}    The party moving for summary judgment bears the initial burden of

apprising the trial court of the basis of its motion and identifying those portions of the
record that demonstrate the absence of a genuine issue of fact on an essential element of

the nonmoving party’s claim. Dresher v. Burt, 75 Ohio St. 3d 280, 293, 662 N.E.2d 264

(1996). “Once the moving party meets its burden, the burden shifts to the nonmoving

party to set forth specific facts demonstrating a genuine issue of material fact exists.”

Willow Grove, Ltd. v. Olmsted Twp., 2015-Ohio-2702, 38 N.E.3d 1133, ¶ 15 (8th Dist.),

citing Dresher. “To satisfy this burden, the nonmoving party must submit evidentiary

materials showing a genuine dispute over material facts.” Willow Grove at ¶ 15, citing

PNC Bank v. Bhandari, 6th Dist. Lucas No. L-12-1335, 2013-Ohio-2477.

      {¶8}    R.C. Chapter 2744 exculpates political subdivisions of tort liability when

performing governmental or proprietary functions, subject to the statutory exceptions.

R.C. 2744.02(A)(1). Determination of immunity involves a tripartite inquiry. The first

question is whether the political subdivision is involved in a governmental or proprietary

function as defined by R.C. 2744.02(A)(1), establishing immunity. The second question

is whether immunity is eliminated by the presence of one of the exceptions listed in R.C.

2744.02(B). If immunity remains intact, there is no need to proceed to step three. If

immunity is compromised, the final inquiry is whether immunity is reinstated by

R.C. 2744.03(A).    See Maddox v. E. Cleveland, 8th Dist. Cuyahoga No. 96390,

2012-Ohio-9, ¶ 17; Jacobs v. Oakwood, 8th Dist. Cuyahoga No. 103830,

2016-Ohio-5327, ¶ 9-11.

      {¶9} The “design, construction, reconstruction, renovation repair, maintenance or

operation of an indoor recreational facility is a governmental function.”            R.C.
2744.01(C)(2)(u)(ii).    Brister v. Cleveland, 8th Dist. Cuyahoga No. 100016,

2014-Ohio-1232, ¶ 7. The parties do not dispute that the city’s operation of the Center is

a governmental function is entitled to immunity.

      {¶10} We next consider whether immunity is eliminated under R.C. 2744.02(B).

Appellants argue that there is a genuine issue of material fact as to whether R.C.

2744.02(B)(4) applies:

      Except as otherwise provided in section 3746.24 of the Revised Code,
      political subdivisions are liable for injury, death, or loss to person or
      property that is caused by the negligence of their employees and that occurs
      within or on the grounds of, and is due to physical defects within or on the
      grounds of, buildings that are used in connection with the performance of a
      governmental function, including, but not limited to, office buildings and
      courthouses, but not including jails, places of juvenile detention,
      workhouses, or any other detention facility, as defined in section 2921.01 of
      the Revised Code.

“‘[U]nder R.C. 2744.02(B)(4), a political subdivision can be held liable for injury caused

by the negligence of its employees that occurred within the grounds of buildings used in

performing a governmental function * * *.’” Brister at ¶ 9, quoting M.H. v. Cuyahoga

Falls, 134 Ohio St. 3d 65, 2012-Ohio-5336, 979 N.E.2d 1261, ¶ 1.

      {¶11} Appellants contend that the three elements establishing liability under R.C.

2744.02(B)(4) are present in this case because the injury was: “‘1) caused by employee

negligence, 2) on the grounds or in buildings used in connection that governmental

activity, and 3) due to physical defects on or within those grounds or buildings.”’

Duncan v. Cuyahoga Community College, 2012-Ohio-1949, 970 N.E.2d 1092, ¶ 26 (8th

Dist.), quoting Hamrick v. Bryan City School Dist., 6th Dist. Williams No. WM-10-014,
2011-Ohio-2572, ¶ 25.      Note, however, that, “‘[a]ll of these characteristics must be

present.’” Id.

       {¶12}     There is no evidence in this case that the curtain storage machine

constitutes or contains a physical defect:

       “The word ‘physical’ is defined as ‘having a material existence: perceptible
       especially] through senses and subject to the laws of nature.’ Merriam
       Webster’s New Collegiate Dictionary (10 Ed.1996) 877. A ‘defect’ is ‘an
       imperfection that impairs worth or utility.’ Id. at 302. It would seem then
       that a ‘physical defect’ is a perceivable imperfection that diminishes the
       worth or utility of the object at issue. (Emphasis added.)”

Duncan at ¶ 26, quoting Hamrick at ¶ 28.

       {¶13}     Post-Duncan, this court determined that “a physical defect may include an

object or instrumentality that does ‘not operate as intended due to a perceivable

condition.’” Smiley v. Cleveland, 8th Dist. Cuyahoga No. 103987, 2016-Ohio-7711, ¶ 13,

quoting Jacobs, 8th Dist. Cuyahoga No. 103830, 2016-Ohio-5327, at ¶ 16, citing Jones v.

Delaware City School Dist. Bd. of Edn., 2013-Ohio-3907, 995 N.E.2d 1252, ¶ 22 (5th

Dist.) (finding that a lack of reflective tape and lighting around the edge of an orchestra

pit providing indication of a difference in elevation may be deemed a physical defect).

       {¶14}     The record does not demonstrate that the machine failed to operate

properly or that a defect existed. According to the testimony of the director of the

Center, Jeffrey C. Minch (“Minch”), there is no indication in the maintenance and repair

records for the machine of any issues, defects, or malfunctions, though the curtain is

raised and lowered several times a day.
       {¶15}     Appellants’ negligence allegations are also based on the Center’s

improper training of employees to operate the machine, failure to warn of the danger to

children when the machine was activated, and failure to maintain or operate the machine

in a safe manner.     Appellants also argue that the Center’s employees should have

recognized that there was no safety device on the machine to prevent accidents. There is

no evidence in the record supporting any of appellants’ suppositions including that a

safety device was required or missing.

       {¶16} We also consider the testimony of Father and O.G. regarding the incident.

O.G. had seen the curtain being raised during prior visits. He saw the curtain going up

and touched it, but did not know why.         Father testified that “a six-year-old sees

something like that moving and was curious about it and reached his hand out. And his

hand got stuck in there.”

       {¶17} Based on our review of the record, there is no indication of a “‘perceivable

imperfection that diminishes the worth or utility’” of the machine, Jacobs, 8th Dist.

Cuyahoga No. 103830, 2016-Ohio-5327, at ¶ 16, quoting Canidate v. Cuyahoga Metro.

Hous. Auth., 8th Dist. Cuyahoga No. 101753, 2015-Ohio-880, ¶ 19. In addition, there is

no evidence that the machine “‘did not operate as intended due to a perceivable

condition.’” Id., quoting Jones, 2013-Ohio-3907, 995 N.E.2d 1252, at ¶ 22.

       {¶18} We find that, construed in a light most favorable to appellants, there is no

genuine issue of material fact. The record lacks evidence of all three necessary factors to

constitute an exception to immunity, namely no physical defect.                   Duncan,
2012-Ohio-1949, 970 N.E.2d 1092, at ¶ 26, quoting Hamrick, 6th Dist. Williams

No. WM-10-014, 2011-Ohio-2572, at ¶ 25.

       {¶19}     The assigned error lacks merit.       In light of the failure to impugn

immunity, we do not reach the third step of the analysis.

       {¶20}    Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_________________________________________
ANITA LASTER MAYS, JUDGE

EILEEN A. GALLAGHER, P.J., and
MELODY J. STEWART, J., CONCUR